DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/884,812 filed May 27, 2020. Claim 1-26 are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-20) in the reply filed on October 20, 2021 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 9, 11-15, 17-18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahim (Pre-Grant Publication 2017/0230597).
Regarding claim 1, Fahim discloses a detector comprising:
a photon detector array (Fig. 6, 605) with a first signal output pad coupled to a photon detector array pixel (Paragraph [0067]);
a die carrier (625/620) comprising a readout integrated circuit (ROIC) die (625), the die carrier comprising a conductor layer (620) having conductors that couple a first signal input pad on the conductor layer to an input signal lead of the ROIC die (Paragraph [0036]); and
the first signal output pad coupled to the first signal input pad (Paragraph [0034]).

Regarding claim 2, Fahim further discloses:
The sensor can be a x-ray photon detector (Paragraph [0041 & 0065]).

Regarding claim 3, Fahim further discloses:
an interposer (610) disposed between the photon detector array and the conductor layer, the interposer electrically coupling the die carrier to the photon detector array;
a second signal input pad on the interposer coupled to the first signal output pad (Paragraph [0042 & 0065]); and
a second signal output pad on the interposer coupled to the first signal input pad on the conductor layer of the die carrier (Paragraph [0042 & 0065]).

Regarding claim 9, Fahim further discloses:
wherein a first pitch of second signal input pads on the interposer is the same as a second pitch of the signal output pads on the photon detector array and wherein a surface area of a surface of the interposer is less than or equal to a surface area of a surface of the photon detector array (Paragraph [0073]).

Regarding claim 11, Fahim further discloses:
wherein the conductor layer has between 1 and 10 layers of interconnect spaced by dielectric material and wherein the photon detector array is mounted on the conductor layer (Fig. 6, Paragraph [0065 & 0066]).

Regarding claim 12, Fahim further discloses:
wherein the conductor layer has between 1 and 5 layers of interconnect and wherein the interposer has between 1 and 5 layers of interconnect (Fig. 6).

Regarding claim 13, 
herein the photon detector array comprises photosensors that are one of cadmium zinc telluride or cadmium telluride (Paragraph [0057]).

Regarding claim 14, Fahim discloses a detector comprising:
a photon detector array (Fig. 6, 605) with a first signal output pad coupled to a photon detector array pixel (Paragraph [0067]);
a die carrier (625/620) comprising a readout integrated circuit (ROIC) die (625), the die carrier comprising a conductor layer (620) having conductors that couple a first signal input pad on the conductor layer to an signal amplifier of the ROIC die (Paragraph [0036] & Claim 1 & Claim 10);
an interposer (610) with a second signal output pad on a first planar surface coupled to the first signal input pad on the conductor layer (Paragraph [0036, 0042 & 0065]); and
a second signal input pad on a second planar surface on the interposer opposing the first planar surface and coupled to the first signal output pad (Paragraph [0036, 0042, 0065]).

Regarding claim 15, Fahim further discloses:
wherein the conductor layer has 1 to 5 layers of interconnect and wherein the interposer has 1 to 5 layers of interconnect (Fig. 6).

Regarding claim 17, 
wherein the die carrier further comprises at least one passive electrical device and the conductor layer couples the at least one passive electrical device to the ROIC die (Paragraph [0042]).

Regarding claim 18, Fahim further discloses:
wherein the ROIC die in the die carrier is a first integrated circuit die (625) and further comprising a second/another integrated circuit die (625) in the die carrier and the conductor layer couples the second integrated circuit die to the ROIC die.

Regarding claim 20, Fahim further discloses:
the photon detector array is one selected from a group consisting essentially of an x-ray detector, a gamma ray detector, a visible photon detector and an infrared photon detector (Paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4-7, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim (Pre-Grant Publication 2017/0230597) in view of Raghunathan (Pre-Grant Publication 2019/0317287).
Regarding claim 4 & 5, Fahim further discloses:
The die carrier with a plurality of ROIC dies (625) and the conductor layer (620) with additional spaces for between the ASIC peripheral circuit and/or pads to provide power (Paragraph [0052]). 

Fahim does not disclose a through leads coupled to the ROIC die through a conductor layer and spaces between the ROIC die, the conductor layer and the through lead is filled with a dielectric material such as epoxy or polyimide. However Raghunathan discloses a package comprising:
A ROIC/ASIC die (Fig. 2, 105) and through leads/core (110) coupled to a photonic IC/interposer (210) wherein spaces around the ROIC and through leads are encapsulated in an epoxy overmold (135). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through lead son the die carrier because it will allow for the ROIC and the photonic IC/interposer to be electrically coupled to a PCB. Further the epoxy overcoat mold will serve to encapsulate and protect the ASIC and the through leads.

Regarding claim 6, 
a passive device disposed in the die carrier, wherein the conductor layer couples the passive device to the ROIC die (Paragraph [0042]).

Regarding claim 7, Fahim further discloses:
the die carrier including another integrated circuit die (625); and
the conductor layer coupling the integrated circuit die and the through lead to the ROIC die.

Regarding claim 16 & 19, Fahim further discloses:
The die carrier with a plurality of ROIC dies (625) and the conductor layer (620) with additional spaces for between the ASIC peripheral circuit and/or pads to provide power (Paragraph [0052]). 
Fahim also disclose passive components can be formed between the ASICs (Paragraph [0042]), wherein the plurality of ASICs and passive components can be coupled through the conductors (620).

Fahim does not disclose a through leads coupled to the ROIC die through a conductor layer. However Raghunathan discloses a package comprising:
A ROIC/ASIC die (Fig. 2, 105) and through leads/core (110) coupled to a photonic IC/interposer (210).
It would have been obvious to those having ordinary skill in the art at the time of invention to form the through lead son the die carrier because it will allow for the ROIC and the photonic IC/interposer to be electrically coupled to a PCB. 

Allowable Subject Matter
Claims 8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 is considered allowable because none of the prior art either alone or in combination discloses wherein a first pitch of signal input pads on the conductor layer is approximately the same as a second pitch of signal output pads on the photon detector array, and wherein a first surface area of a surface of the die carrier with the conductor layer is approximately the same as a second surface area a surface of the photon detector array.
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses wherein a first pitch of second signal output bond pads on the interposer is the same as a second pitch of first signal input pads on the conductor layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        



/DAVID VU/Primary Examiner, Art Unit 2818